Citation Nr: 1307032	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-19 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  He died in April 2002.  The appellant is the Veteran's former spouse, and is custodian of T.A., the dependent son of the appellant and the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A notice of disagreement was received in May 2007, a statement of the case was issued in June 2009, and a substantive appeal was received in June 2009.

In October 2012, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that the claim of entitlement to service connection for the cause of the Veteran's death originally arose from a September 2003 claim and was denied in a February 2004 rating decision.  A notice of disagreement with this decision was filed by T.A.'s mother in June 2004, but this notice of disagreement was not accepted by the RO because it had not been signed by T.A., who was listed as the claimant in that adjudication.  In a September 2004 letter, T.A. was notified that he or a "designated representative" was required to sign the notice of disagreement in order to initiate an appeal.  In an October 2004 reply, T.A.'s mother identified herself as T.A.'s "designated representative."  She asserted that she was "sure this is on file.  If not, please send or provide necessary documents as required by your agency."  She reiterated this request in April 2005.

In a November 2004 response to a Congressional inquiry, VA notified T.A.'s Congressman that, because T.A. is over 18 years old, his mother cannot act as his representative "unless VA has rated him incompetent or we have evidence that she is his court-appointed guardian on file."  

In December 2005, in connection with the subsequent request for service connection for the cause of the Veteran's death and the claim that T.A. should be classified as a "helpless child," T.A.'s mother was sent information on how to establish that T.A. was permanently incapable of self-support and became so prior to his 18th birthday.  The record reflects that T.A.'s mother submitted evidence of her son's disability, to include at the time of his 18th birthday.  Based on this evidence, the September 2006 rating decision found that permanent incapacity for self-support had been established for T.A.  

Of relevance to its current adjudication, the Board notes that it is not clear whether the RO considers the February 2004 rating decision to have been a prior, final denial of the appellant's claim, thus requiring the submission of new and material evidence to reopen this claim pursuant to 38 C.F.R. § 3.156(a).  The Board notes that the new and material evidence requirement was not mentioned in either the notice letter that was sent to the appellant in December 2005 or in the September 2006 rating decision.  It is unclear whether the RO's September 2006 rating decision actually did adjudicate this claim based on the assumption that new and material evidence had, in fact, been submitted, and thus discussion of this requirement was not necessary before this claim was denied on the merits.  

Because the appellant's claim is being granted regardless of any new and material evidence requirements, the Board will adjudicate this claim on a de novo basis, thus avoiding prejudice to the appellant in the event that she wishes to challenge any effective date that is assigned by the RO in effectuating the Board's grant of the benefit sought.

The issue of entitlement to service connection for T.A.'s birth defects, to include a brain tumor, as a result of the Veteran's exposure to Agent Orange in service, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, this issue is not a part of the current appeal, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in April 2002; the death certificate and the April 2002 autopsy report show that the immediate cause of death was atherosclerotic coronary artery disease.

2.  The Veteran served on active duty in Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange.


CONCLUSIONS OF LAW

1.  Atherosclerotic coronary artery disease is presumed to have been incurred during the Veteran's active military service, and was not incurred as a result of willful misconduct.  38 U.S.C.A. § 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c), 3.303, 3.307, 3.309 (2012).

2.  Service-connected atherosclerotic coronary artery disease caused the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

In light of the favorable decision as it relates to the issue of entitlement to service connection for the cause of the Veteran's death, any error by VA in complying with the requirements of VCAA is moot.  

II.  Cause of Death

The claimant is the custodian of T.A., who is the dependent son of the appellant and the Veteran.  She is requesting entitlement to service connection for the cause of the Veteran's death.  She essentially claims that the Veteran's death was caused by atherosclerotic coronary artery disease which was caused by his in-service exposure to Agent Orange.

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The law and regulations provide that no compensation shall be paid if a disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2012).

In the case at hand, the Veteran's Certificate of Death shows that the Veteran died in April 2002.  His cause of death is listed as atherosclerotic coronary artery disease.  

The findings of an April 2002 autopsy report include cardiovascular disease, specifically cardiomegaly with marked four-chamber dilation and marked three-vessel calcific atherosclerosis.  They also include history of chronic ethanolism, including micronodular hepatic cirrhosis and moderate to marked steatosis.  In addition, findings of fat emboli in pulmonary vasculature, moderate hemorrhage within strap muscles of neck, and multiple contusions and superficial abrasions of torso, head, and extremities were also noted.

The autopsy report lists the cause of death as atherosclerotic coronary artery disease, with chronic ethanolism with dilated cardiomyopathy listed as an "other significant condition."  His manner of death was determined to have been of natural causes.  

The autopsy report opines that the Veteran "likely died as a result of his natural disease processes, which included narrowing of his coronary arteries by fatty plaques (atherosclerotic coronary artery disease) and chronic ethanolism."  It notes, in relevant part, that large amounts of fat in the circulation, best seen in the pulmonary vasculature, likely came from the large amount of fat in the cells of the liver (hepatic sclerosis) which was due to the Veteran's chronic ethanolism.  

As noted above, no compensation shall be paid if a disability is the result of the veteran's own willful misconduct or the abuse of alcohol.  The Board has considered whether the listing of the Veteran's chronic ethanolism as a significant condition found during his autopsy in this case precludes a grant of service connection for the cause of his death.  The Board observes, however, that the competent evidence of record indicates that the Veteran's atherosclerotic coronary artery disease was not caused by his chronic ethanolism.  Consequently, the Veteran's death has been attributed to a disease that was not caused by alcohol abuse and, thus, is eligible for service connection.  

Having established that the Veteran's death was caused by atherosclerotic coronary artery disease that was not due to his own willful misconduct, the Board will now consider whether there is a causal connection between his atherosclerotic coronary artery disease and his military service.  Specifically, as noted above, the appellant contends that the Veteran's in-service herbicide exposure led to his atherosclerotic coronary artery disease.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery.  75 Fed. Reg. 53202 (August 31, 2010).  

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that VA has verified the Veteran's active duty service from September 1966 to September 1968 and that his military service includes time spent in the Republic of Vietnam.  He is therefore presumed to have been exposed to Agent Orange.

In order to qualify for presumptive service connection based on the verified herbicide exposure, the disability at issue must manifest to a compensable degree according to the rating criteria found in 38 C.F.R. Part 4.  38 C.F.R. § 3.307(a)(6).  For the disease at issue in this case, such manifestation may occur at any time following the Veteran's herbicide exposure.  

In the case at hand, the applicable rating criteria for arteriosclerotic heart disease (coronary artery disease) appear under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2012).  This diagnostic code assigns compensable disability ratings based on findings of congestive heart failure; the workload (in METs) at which dyspnea, fatigue, angina, dizziness, or syncope results; left ventricular dysfunction with ejection fraction of 50 percent or less; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; or the requirement of continuous medication.  

The Board observes that the record in this case contains no information with respect to the applicable rating criteria.  Based on the appellant's October 2012 Board hearing testimony, the Board considers it highly unlikely that any such evidence even exists, much less is obtainable. 

Despite the lack of information on the applicable rating criteria, the Board will presume that the Veteran had atherosclerotic coronary artery disease to a compensable degree at some point before he died.  Given that atherosclerotic coronary artery disease has been determined to have been the cause of the Veteran's death, the Board finds it reasonable to resolve any reasonable doubt on this question in favor of the appellant.

In short, the Board finds that the record reflects that the Veteran had atherosclerotic coronary artery disease that manifested to a compensable degree, and that he had verified service in Vietnam during the Vietnam Era.  Thus, the Veteran has satisfied the presumptive service connection criteria of 38 C.F.R. § 3.309(e) (effective August 31, 2010).  The Board further finds that the overall record demonstrates that the Veteran's atherosclerotic coronary artery disease caused his death.  Therefore, resolving reasonable doubt in favor of the appellant, the Board finds that a grant of service connection for the cause of the Veteran's death is warranted.






ORDER

Entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


